Citation Nr: 0602199	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected 
diabetes mellitus type 2 associated with herbicide exposure.

2.  Entitlement to service connection for atherosclerotic 
heart disease, to include as secondary to the veteran's 
service connected diabetes mellitus type 2 associated with 
herbicide exposure.

3.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to the veteran's service 
connected diabetes mellitus type 2 associated with herbicide 
exposure.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1966 to 
February 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in March 2003, and a 
substantive appeal was received in March 2003.  Several RO 
hearings were scheduled and subsequently postponed per the 
veteran's request.  Another hearing was scheduled in August 
2005, but the veteran withdrew the hearing request in July 
2005.    


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active service or for many years thereafter, nor is 
hypertension otherwise related to such service or to the 
veteran's service connected diabetes mellitus type 2. 

2.  Atherosclerotic heart disease was not manifested during 
the veteran's active service or for many years thereafter, 
nor is atherosclerotic heart disease otherwise related to 
such service or to the veteran's service connected diabetes 
mellitus type 2. 
  
3.  Cardiovascular disease was not manifested during the 
veteran's active service or for many years thereafter, nor is 
cardiovascular disease otherwise related to such service or 
to the veteran's service connected diabetes mellitus type 2. 
  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is 
hypertension proximately due to or the result of the 
veteran's service connected diabetes mellitus type 2.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309, 3.310 (2005).

2.  Atherosclerotic heart disease was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service, 
nor is atherosclerotic heart disease proximately due to or 
the result of the veteran's service connected diabetes 
mellitus type 2.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2005).

3.  Cardiovascular disease was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service, nor is 
cardiovascular disease proximately due to or the result of 
the veteran's service connected diabetes mellitus type 2.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).
The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a May 2002 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the May 2002 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at page 3, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2002, which was prior to the 
August 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in July 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, atherosclerotic heart disease and 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In his March 2002 claim, the veteran claimed service 
connection for diabetes mellitus type 2 presumed to be caused 
by herbicide exposure in Vietnam.  The veteran also claimed 
hypertension, atherosclerotic heart disease (claimed as heart 
by-pass) and cardiovascular disease (claimed as loss of 
circulation) as secondary to his diabetes mellitus.  In an 
August 2002 rating decision, the RO granted service 
connection for the veteran's diabetes mellitus type 2, but 
denied service connection for hypertension, atherosclerotic 
heart disease, and cardiovascular disease.  

Hypertension

The veteran's service medical treatment records do not show a 
diagnosis for hypertension.  Further, the veteran is not 
claiming that his hypertension is directly related to 
service. 

The pertinent medical evidence of record consists of private 
treatment records dated January 2001 to June 2002 and a July 
2002 VA examination.  The veteran also claimed that he had 
prior treatment for blood sugar levels with another private 
practitioner in 1990 to 1991.  However, the RO sent requests 
in August and November 2004 for these private treatment 
records, but was told in November 2005 that the veteran could 
not be found in the practitioner's records.

The private treatment records dated from January 2001 to June 
2002 showed continuing treatment for hypertension and 
diabetes; however, the records do not give an opinion as to 
whether the veteran's hypertension is due to his diabetes or 
otherwise caused by his active service.  

The July 2002 VA examination report indicated that the 
veteran stated that he has had a history of hypertension for 
more than 10 years.  The examiner noted that the veteran was 
diagnosed with diabetes mellitus at the age of 52, which was 
approximately four years before.  On examination, the 
veteran's blood pressure was 143/81, 128/77 and 128/71.  The 
examiner opined that in the future, the veteran's diabetes 
may effect and aggravate the veteran's existing conditions 
based on hypertension because the conditions were interlinked 
and dependent on maintaining control of his diabetes.  
Nevertheless, the examiner stated that the veteran's 
hypertension was not related to his diabetes mellitus. 

There is no further pertinent medical evidence of record.  
Even though the veteran is not seeing service connection on a 
direct basis, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  Based on the medical evidence of 
record, service connection is not warranted on a direct 
theory of entitlement.  There is no evidence of hypertension 
in service, or within one year after service.  The first 
medical evidence of hypertension is in January 2001, many 
after service.  However, the VA examination report indicated 
that the veteran claimed to have suffered from hypertension 
for 10 years; but, this time frame would still be 18 years 
after service.  Thus, there is no supporting evidence of a 
continuity of pertinent symptomatology since service to 
suggest a direct link to service.  

Moreover, given the medical examiner's opinion that the 
veteran's hypertension is not related to his diabetes and the 
fact that no other medical evidence refutes this opinion, 
service connection for hypertension is also not warranted on 
a secondary theory of entitlement.  Further, it appears that 
based on the veteran's own history, the veteran was diagnosed 
with hypertension prior to diabetes and private medical 
records that allegedly showed otherwise could not be 
obtained.  The Board must rely on the current evidence of 
record.  The Board notes that the examiner opined that the 
veteran's diabetes may aggravate his existing conditions in 
the future without proper monitoring.  Nonetheless, this 
statement appears to be speculation on the part of the 
examiner and there is no current medical evidence that the 
veteran's hypertension has been aggravated by his diabetes.  

Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for hypertension on a 
direct and secondary basis.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Atherosclerotic Heart Disease

The veteran's service medical treatment records do not show 
any treatment for atherosclerotic heart disease.  The 
veteran's February 1973 service examination prior to 
discharge showed that the veteran's heart was clinically 
evaluated as normal.  Again, the veteran is not claiming that 
his atherosclerotic heart disease is directly related to 
service. 

As provided above, the pertinent medical evidence of record 
consists of private treatment records dated January 2001 to 
June 2002 and a July 2002 VA examination.  The private 
treatment records dated from January 2001 to June 2002 showed 
continuing monitoring of coronary artery disease, status-post 
coronary artery bypass graft; however, the records do not 
give an opinion as to whether the veteran's atherosclerotic 
heart disease is due to his diabetes or otherwise caused by 
his active service.  

The July 2002 VA examination report indicated that the 
veteran had a coronary artery bypass graft three years 
before.  The examiner noted that the veteran had significant 
atherosclerotic heart disease.  Again, the examiner opined 
that in the future, the veteran's diabetes may effect and 
aggravate the veteran's existing conditions based on coronary 
artery disease and hypertension.  However, the examiner 
stated that the veteran's status post coronary artery bypass 
was not related to his diabetes mellitus. 

The Board now turns to whether service connection is 
warranted on a direct or secondary basis for atherosclerotic 
heart disease.  The medical evidence of record shows no 
evidence of atherosclerotic heart disease in service, or 
within one year after service.  The first medical evidence of 
atherosclerotic heart disease is in January 2001, 28 years 
after service.  However, the VA examination report indicated 
that the veteran had a coronary artery bypass in 1999; but, 
this time frame would still be 26 years after service.  Thus, 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  Based on the medical evidence of record, 
service connection is not warranted on a direct theory of 
entitlement.    

Moreover, given the medical examiner's opinion that the 
veteran's status post coronary artery bypass is not related 
to his diabetes and the absence of medical evidence to refute 
this opinion, service connection for atherosclerotic heart 
disease is also not warranted on a secondary theory of 
entitlement.  Even though the examiner opined that the 
veteran's diabetes may aggravate his existing conditions in 
the future without proper monitoring, there is no current 
medical evidence that the veteran's atherosclerotic heart 
disease has been aggravated by his diabetes.  

A preponderance of the evidence is against the veteran's 
claim for service connection for atherosclerotic heart 
disease on a direct and secondary basis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Cardiovascular Disease

The veteran's service medical treatment records do not show 
any treatment for cardiovascular disease.  The veteran's 
February 1973 service examination prior to discharge showed 
that the veteran's heart and vascular system were clinically 
evaluated as normal.  Again, the veteran is not claiming 
service connection for his cardiovascular disease on a direct 
basis.

As provided above, private treatment records dated from 
January 2001 to June 2002 showed continuing monitoring of 
coronary artery disease, status-post coronary artery bypass 
graft and hypertension.  There is no particular mention of 
cardiovascular disease in these records.  Further, these 
records do not give an opinion as to whether the veteran's 
current problems, including cardiovascular disease, are due 
to his diabetes or otherwise caused by his active service.  

To reiterate, the July 2002 VA examination report indicated 
that the veteran had a coronary artery bypass graft three 
years ago and a 10 year history of hypertension. The examiner 
discussed the veteran's cardiovascular disease as a part of 
the veteran's hypertension and heart disease.  Again, the 
examiner opined that in the future, the veteran's diabetes 
may effect and aggravate the veteran's existing conditions 
based on coronary artery disease and hypertension.  However, 
the examiner stated that the veteran's hypertensive 
cardiovascular disease was not related to his diabetes 
mellitus. 

The Board now turns to whether service connection is 
warranted on a direct or secondary basis for cardiovascular 
disease.  The medical evidence of record shows no evidence of 
cardiovascular disease in service, or within one year after 
service.  The first medical evidence of coronary heart 
disease and hypertension is in January 2001, 28 years after 
service.  Thus, there is no supporting evidence of a 
continuity of pertinent symptomatology of any related 
conditions.  Based on the medical evidence of record, service 
connection is not warranted on a direct theory of 
entitlement.    

Moreover, given the medical examiner's opinion that the 
veteran's hypertensive cardiovascular disease is not related 
to his diabetes and the absence of medical evidence to refute 
this opinion, service connection for cardiovascular disease 
is also not warranted on a secondary theory of entitlement.  
Even though the examiner opined that the veteran's diabetes 
may aggravate his existing conditions in the future without 
proper monitoring, there is no current medical evidence that 
the veteran's cardiovascular disease has been aggravated by 
his diabetes.  

A preponderance of the evidence is against the veteran's 
claim for service connection for cardiovascular disease on a 
direct and secondary basis.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


